F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                              MAR 3 1998
                                 TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 THELMA PATTERSON,

          Appellant,
 v.                                                       No. 97-6261
                                                    (D.C. No. 96-CV-1325)
 KENNETH L. SPEARS; LOLA FAYE                    (Western District of Oklahoma)
 DENTON,

          Appellees.


                            ORDER AND JUDGMENT *


Before ANDERSON, McKAY and LUCERO, Circuit Judges.


      Thelma Patterson was sued in bankruptcy court by Ken Spears, the trustee

of her daughter’s bankruptcy estate, and by Washita State Bank, one of her

daughter’s creditors. The bankruptcy court issued its final order, determining,

inter alia, that Native Elm, a mobile home park that Ms. Patterson claimed to

own, was her daughter’s corporate alter ego and therefore part of the bankruptcy

estate. Patterson then appealed to the District Court for the Western District of


      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
Oklahoma. The district court affirmed several elements of the order below, but

reversed and remanded the bankruptcy court’s determination of Native Elm’s alter

ego status. Patterson now appeals the district court’s affirmance of the

bankruptcy court.

      We must dismiss Patterson’s appeal for lack of jurisdiction. For appellate

jurisdiction to lie, the district court must have entered a final order. See 28

U.S.C. § 158(d); In re Buckner, 66 F.3d 263, 265 (10th Cir. 1995). It has not

done so.

      The district court determined that the bankruptcy court applied an incorrect

legal standard to determine whether Native Elm was the daughter’s alter ego, and

reversed and remanded for “consideration of whether [Patterson’s daughter] used

Native Elm as part of a design or scheme to perpetrate a fraud.” Appellant’s App.

at 74. “A district court order reversing the bankruptcy court and remanding for

significant further proceedings is not final and appealable under 28 U.S.C. §

158(d).” Buckner, 66 F.3d at 265. The proceedings on remand, involving

complex determinations of fact, are more than “mere ‘ministerial’ computations

involving little judicial discretion,” and therefore constitute “significant further

proceedings.” Id. (quoting Rubner & Kutner, P.C. v. United States Trustee (In re

Lederman Enters., Inc.), 997 F.2d 1321, 1323 (10th Cir. 1993)). Hence, no final,

appealable order has yet been entered, and we are without jurisdiction.


                                          -2-
DISMISSED.

The mandate shall issue forthwith.

                               ENTERED FOR THE COURT



                               Carlos F. Lucero
                               Circuit Judge




                                 -3-